= Au
ARRETE MINISTERIEL . Eh MIN/MINES/01/2007 DU A2 HAL 2 600
PORTANT TRANSFORMATION DE LA CONCESSION N°38
EN PERMIS D'EXPLOITATION N°5046 AU NOM DE L'OFFICE DES MINES
D'OR DE KILO-MOTO "OKIMO"
———_—_—_—_—__aaE

LE MINISTRE,

Vu la Constitution de la République Démocratique du Congo,
spécialement ses articles 93, 202 point 36 littera f, 203 point 16 et221;

Vu ta Loi n°007/2002 du 11 juillet 2002 portant Code Minier,
spécialement ses articles 10 alinéa 1° littera a, 12, 23, 43, 47, 50 à 53, 56, 57
alinéa 1°, 196 à 198 ;

Vu le Décret n°038/2003 du 26 mars 2003 portant Règlement
Minier, notamment ses articles 96 à 100, 104, 105, 108, 109, 385, 386, 394, 395 et
409 alinéa 2 ;

Vu l'Ordonnance n°07/001 du 5 février 2007 portant nomination des
Ministres d'Etat, Ministres et Vice-Ministres ;

Vu la demande de transformation de la Concession n°38 en Pernis
d'Exploitation n°5046 introduite par l'Office des Mines d'Or de Kilo-Moto
10KIMO” en date du 6 avril 2006 el les pièces requises y jointes :

Sur avis favorable du Cadastre Minier ;

ARRETE :

Articie 1%:
La Concession n°38 est transformée en Permis d'Exploitation n°5046 et
attribué à l'Office des Mines d'Or de Kilo-Moto "OKIMO”.

Article 2:

Le Permis d'Exploitation n°5046 est établi sur un périmètre composé de 471
carrés entiers situés dans le Territoire de Watsa, District di Heul-ilélé,
Province Orientale.

He Æ
F =
D mr" Pod

[Titre
_+ Longitude Latituge
N° I N' Care Dugué |_ Minute | Seconde | begr | minuie “PSone
| 5046  N3/29 A 29 1f 30 03 cs 30
B 29 11 30 os 10 co
G 29 24 o0 où 10 ao
(el 29 24 oo 03 09 où
| E 29 24 30 03 co uw |
29 23 30 4 Go 00
G 29 12 où us vo vo
L H 26 12 co o3 05 3 |

Article 3 :
Le Permis d'Exploitation n°5046 confère à l'Office des Mines d'Or de Kilo-
Moto "OKIMO" le droit exclusif de procéder aux travaux de prospection, de
recherches et d'exploitation des substances minérales pour lesquelles i! à êté
attribué.

Ce droit s'élend à la construction des installations nécessaires à l'exploitation
minière, à l'utilisation des ressources d'eau et du bois, à la libre commerciali-
sation des produits marchands, conformément à la législation en la matière.
Article 4 :

iLest interdit aux autres personnes d'entreprendre les travaux de prospection,
de recherches ou d'exploitation à l'intérieur du périmètre couvert par le Permis
d'Exploitation n°5046.

| cé Article S :

Le Pérmis d'Exploitation n°5046 est valable pour une durée de 7 ans à
| compter de la date de signature du présent Arrêté.

I pourra être renouvelé plusieurs fois pour une durée de 15 ans.

Article 6 :
L'Office des Mines d'Or de Kilo-Moto "OKIMO" est notamment tenue de :

1. s'acquitter chaque année des droits superficiaires par carré, conformément
aux dispositions de l’article 198 du Code Minier et des articles 108 et 159
du Régiement Minier :

2. transmettre chaque mois le rapport d'activités à la Direction des Mines ainsi
qu'& la Division provinciale des Mines et Géologie où au Bureau Minier du
ressorl ; TT

PAL

s e
3. déposer lout le trimestre, à la Direction de Géoloÿie, 168:

prélevés au cours des travaux de recherches ainsi qu'uñ& ci
de recherches ; a

4. fournir aux agents de la Direction, des Mines et à ceux de la Direction
chargée de la Protection de l'Environnement Minier dûment mandatés, {ous
les moyens de parcourir et-d'inspecler ses travaux de recherches minières ;

5. tenir sur le terrain, un carnet ou registre de suivi journalier des lravauix de
prospection, de recherches et d'exploilation, vérifiables par les agents des
Direclions des Mines el de Géologie pendant l'inspection ; E

6. respecter les dispositions du Chapitre VI du Titre XVIII du Réglement
Minier visant la mise en conformité environnementale des opérations
exécutées en vertu du Permis d'Exploitation n°5046.

Article 7 :
Le Permis d'Exploitation n°5046 donne lieu à la délivrance d'un Cerlificat
d'Exploitation.

Article 8 :

Le Secrétaire Général des Mines et le Directeur Général du Cadastre Minier,
sont chargés, chacun en ce qui le concerne, de l'exécution du présent Arrêté
qui entre en vigueur à la date de sa signature. Ê

1} 2 MAI 2007

Fait à Kinshasa, le

Martin KABWEL 0 /

Amplistions AT 4
Cabinet du Président de la République za
Sabinet du Ministre des Mings
Secrérarlat Général des Mines
= Cadastre minier

CTCPM

SAESSCAM

Uirectlon des Mincs

Oircction da Géologie
Olrection des Investigations
Direction charge de la Protection de l'Enviran.
Di. Pmv. des Mines & Géologie du ressort
Gkima

À
\

fan ox us cs can ae en A

f\

ses.

Total

&
Dome mn

CADASTRE MINIER
CERTIFICAT D'EXPLOITATION

dt aux prescrits des articles 47, alinéa 1, 65, alinéa 2, et 339 de la Loi n°007/2002 du 11 juillet 2002 de

mr
ce]
&
A

6

e Minier ainsi qu'aux dispositions de l'article 160, alinéas 1” et 2, et 592 du Décret n°038/2003 du 26 mars
: 2003 portant Règlement Minier : et En application de l'Arrêté Ministériel n° ZS54C AB HENIMENES GI UE du
É:. portant transformation ou de la Décision de transformation d'office €) de la Concession n° :# en Permis

Kér ; Dim, de Congé.

« I] a été établi au nom du (de le ) précité(e) (1) le présent CERTIFICAT D'EXPLOITATION constatant ledit PERMI:
D'EXPLOITATION qui lui confère le droit exclusif d'effectuer, du : ‘7 au :.2!4 , les travaux de
recherches, de développement et d'exploitation de SUBSTANCE(S) MINERALE(S) suivante(s): 4: ‘irsen et, le cas

échéant, des SUBSTANCES ASSOCIEES s'il (elle) (en a demandé l'extension à l'intérieur du PERIMETRE composé de
473 carrés situés dans le Territoire de %. Æ, District de 3É7T9-UIEEE, Province Œ

Les coordonnées géographiques des sommets sont reprises dans l'Annexe I portant Configuration du
partie intégrante du présent CERTIFICAT.

périmètre qui fait

Délivré à Kinshasa, le É

DIRECTEUR GEN

Jean-Félif MUPANDE
lentions spécifiques :

il est rappelé au Titulaire de ce titre minier qu'en. application ce l'ame
des opéralons exécutées en vertu de son PERMIS D'EXPLOITATION

Toute modification uérieure du prèsent CERTIFICAT D'EXPLOITATION sera, Selon ie cas, porte au dos de ce ire où ‘eprise dans une des snngxes compimenialies qui en fer paies tntégrantes. =

{15 Biffer les mentions inutiles S2-

là 652 du Réglement Minior, if est fenu de +e50scter les dispositans du Chapive VI du Tite XVili dudi Réglement visant ls mise en contomäé enviroinementée

